Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 were pending and rejected in the previous non-final office action (5/18/2021).  Applicant submitted an amendment (8/13/2021) and thereafter filed a supplemental amendment (8/17/2021) to correct informalities/typographical errors.  Examiner will be examining the claims submitted in the supplemental amendment. Claims 3, 11 and 18 were canceled. Claims 21-23 were added. Claims 1, 6, 9, 14 and 17 were amended.  Accordingly, claims 1, 2, 4-10, 12-17 and 19-23 are presently pending and examined in this office action.
Response to Remarks/Arguments
Objections
Applicant’s supplemental amendment (8/17/2021) to the specification and drawings renders the pervious objections moot.  The objections to the drawings and specification are withdrawn.
35 U.S.C. 101
Step 2A Prong 1
With respect to the 35 U.S.C. 101 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that the previous office action failed to provide reasoning sufficient to establish that the claims recite an abstract idea “on their own or per se.”  Examiner respectfully disagrees.  Examiner previously identified recited limitations that are a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2
Applicant submits that the claims are not directed to an abstract idea because the claims recite additional elements that integrate the abstract idea into a practical application.  In support, Applicant 
Step 2B
Applicant submits that the claims clearly amount to significantly more than any alleged abstract idea.  Applicant argues in conclusory terms that an inventive concept is realized because the claims recite features that exceed well-understood, routine, conventional activities already known in the industry. Examiner respectfully disagrees because any additional elements are merely generic computer components on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).  Accordingly, the 101 rejections are maintained.
35 U.S.C 102/103
Applicant submits that Hocquette, Ananthanarayanan, Huneycutt, and Ji do not teach the amended features of claim 1 including “cluster the plurality of orders into a plurality of clusters based on the geographic location of each order by: generating a partition of clusters by assigning each order in the plurality of orders as an individual partition; calculating a distance matrix including a distance between 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21-23 recite “in response to identifying a first edge is traversed more than once….”  The recited limitation is a triggering event that is not described in the specification.  Paragraph [0043] of the specification merely states that “the solution improvement module 162 is configured to minimize the number of times an edge (e.g., a road between two points) is traversed….”  The specification does not teach the triggering event.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiv[ing] a plurality of orders [], wherein each order in the plurality of orders comprises a geographic location; cluster[ing] the plurality of orders into a plurality of clusters based on the geographic location of each order by; generating a partition of clusters by assigning each order in the plurality of orders as an individual partition; calculating a distance matrix including a distance between each cluster in a first partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into a predetermined number of clusters; generat[ing] a routing solution for each of the plurality of clusters; and transmit[ting] each routing solution to at least one vehicle system.  The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the additional elements of a computing device and a user system are generic computer systems.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on generic computer systems. 

Claims 2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2 and 4-8 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a plurality of orders [], wherein each order in the plurality of orders comprises a geographic location; clustering the plurality of orders into a plurality of clusters based on the geographic location of each order by; generating a partition of clusters by assigning each order in the plurality of orders as an individual partition; calculating a distance matrix including a distance between each cluster in a first partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into a predetermined number of clusters; generating a routing solution for each of the plurality of clusters; and transmitting each routing solution to at least one vehicle system.  The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable medium, a processor, and a user system are generic computer components.  The additional elements, when analyzed individually and in combination, do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 10 and 12-16 merely further narrow the abstract idea of claim 9.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a plurality of orders [], wherein each order in the plurality of orders comprises a geographic location; clustering the plurality of orders into a plurality of clusters based on the geographic location of each order by; generating a partition of clusters by assigning each order in the plurality of orders as an individual partition; calculating a distance matrix including a distance between each cluster in a first partition of clusters; combining a first cluster and a second cluster having a least distance in the distance matrix; and iteratively repeating the calculating and combining steps until the partition of clusters is combined into a predetermined number of clusters; generating a routing solution for each of the plurality of clusters; and transmitting each routing solution to at least one vehicle system.  The claim is directed to the abstract idea of receiving a plurality of orders and clustering the orders based on geographic location in order to optimize the route of a delivery vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is a generic computer system on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 19-23 merely further narrow the abstract idea of the claims on which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-14, 16, 17, & 19 are rejected under 35 U.S.C. 103 as being obvious over United States Patent No.: 9,569,745 B1, hereinafter “Ananthanarayanan” in view of Pre-Grant Publication No.: US 2013/0151435 A1, hereinafter “Hocquette,” in view of Huneycutt, Jake, An Introduction to Clustering Algorithms in Python, May 29, 2018, towards data science, https://towardsdatascience.com/an-introduction-to-clustering-algorithms-in-python-123438574097 (Year: 2018), hereinafter “Huneycutt.”
Claim 1 and similar Claims 9 & 17: Ananthanarayanan teaches: A system for generating a routing solution, comprising: a computing device configured to:
receive a plurality of orders, wherein each order in the plurality of orders comprises a geographic location; (Ananthanarayanan col. 3, lns. 1-17, “In accordance with at least some embodiments, a request related to order shipment 114 may be received by a service provider…the service provider may receive a second request related to order shipment 120.”)
cluster the plurality of orders into a plurality of clusters based on the geographic location of each order; (Ananthanarayanan col. 4, lns. 5-7, “a clustering module of the service provider may use a clustering algorithm (e.g., k-means clustering) to assign regional clusters 208.)
generating a partition of clusters by assigning each order in the plurality of orders as an individual partition; (Ananthanarayanan col. 11, lns. 52-59, “orders that require refrigeration may be placed into a separate cluster. As a second example, orders that require loading via a forklift may be placed into a separate cluster. The service provider may also create sub clusters, in which vendors are clustered by two or more attributes. For example, vendors may be clustered based on an order's need for refrigeration as well as the vendor pickup location's geographic region.”)
generate a routing solution for each of the plurality of clusters; and (Ananthanarayanan col. 3, lns 25-33, “the service provider may compare the current 25 pickup route 122 of the delivery vehicle 106 to the new pickup route 118 of the delivery vehicle 104. Although pickup route 116 may have been the optimal choice for picking up order shipment 120, the new pickup route 118 may be less than optimal. Upon making this determination, 30 the service provider may alter delivery vehicle's 106 current pickup route 122 to a new route 124 in order to fulfill pickup of the order shipment 120.”)
transmit each routing solution to at least one vehicle system. (Ananthanarayanan col. 10, lns. 45-47, “The route plan 520 is then provided to at least one carrier 524. A carrier 524 is any transport service or vehicle that makes deliveries or picks up orders.”) 

Ananthanarayanan doesn’t explicitly teach the following; however, Hocquette teaches:
calculating a distance matrix including the distance between each cluster in the first partition of clusters; (Hocquette [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan/ with the teachings of Hocquette since “[a]utomated decomposition strategies (also called partitioning or clustering methods) often present the draw back that they result in partitions which are not easy for the user to understand. The consequence is that users will have trouble understanding the reasoning and motivations for the proposed solutions, and therefore will tend not to trust them. Therefore, there is a need in the art to address the aforementioned problem to provide decomposition strategies that are efficient, but also match well the user mental model of their work.” (Hocquette [0014]-[0015])

Ananthanarayanan/Hocquette doesn’t explicitly teach the following; however, Huneycutt teaches:

combining a first cluster and a second cluster having a least distance in the distance matrix; and (Huneycutt pgs. 3-4, “[W]e [] begin with every point in our dataset as a “cluster.” Then we find the two closest points and combine them into a cluster.”)
iteratively repeating the calculating and combining steps until the partition of clusters is combined into a predetermined number of clusters. (Huneycutt pgs. 3-4, “[W]e [] begin with every point in our dataset as a “cluster.” Then we find the two closest points and combine them into a cluster. Then we find the next closest points, and those become a cluster. We repeat the process until we only have one big giant cluster.  Along the way, we create what’s called a dendrogram…We can use the dendrogram to find the clusters for any number we choose.”)

Claim 2 and similar Claim 10: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1 & 9, respectively.  Ananthanarayanan also teaches:
wherein the computing device is configured to segment the plurality of orders into predetermined geographic zones prior to clustering. (Ananthanarayanan col. 4, lns. 1-4, “a service provider may separate the geographic area 202 into regional clusters 208 that each include an area constrained by one or more postal codes (e.g., three zip codes or the like).” See also Ananthanarayanan col. 4, lns. 19-52.)
Claim 4 and similar Claims 12 & 19: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Ananthanarayanan also teaches:
wherein the routing solution for each of the plurality of clusters is generated in parallel. (Ananthanarayanan col. 2, lns. 49-50, “In these embodiments, multiple routes may be calculated in parallel.”)
Claim 5 and similar Claims 13 & 20: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Hocquette also teaches:
wherein the routing solution for each of the plurality of clusters is generated in a predetermined time window. (Hocquette [0072])
Claim 8 and similar Claim 16: 
wherein the routing solution is generated using a route delivery radius control parameter. (Hocquette [0043])
Claim 6 and similar Claim 14: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1 & 9, respectively.  Huneycutt also teaches:
wherein the plurality of clusters is generated by truncating a dendrogram. (Huneycutt pg. 4, “we can use the dendrogram to find the clusters for any number we chose.”)
Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan/Hocquette/Huneycutt in view of Pre-Grant Publication No.: US 2020/0117683 A1, hereinafter “Ji.”
Claim 7 and similar Claim 15: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1 & 9, respectively.  Ananthanarayanan/Hocquette/Huneycutt doesn’t explicitly teach the following; however, Ji teaches:
wherein the plurality of clusters are generated using a predetermined cluster diameter and an equivalent cluster diameter evaluation. (Ji [0114])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan/Hocquette/Huneycutt with the teachings of Ji since “[a]s the number of delivery orders increase, the determination of load assignments and delivery routes, along with delivery costs, may increase as well. As such, there are opportunities to improve delivery systems and, in particular, to improve load and route assignments in a goods delivery system.” (Ji [0004])
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan/Hocquette/Huneycutt in view of Pre-Grant Publication No.: US 2008/0275643 A1, hereinafter “Yaqub.”
Claim 21 and similar Claims 22 & 23: Ananthanarayanan/Hocquette/Huneycutt, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Ananthanarayanan/Hocquette/Huneycutt doesn’t explicitly teach the following; however, Yaqub teaches:
adjust each routing solution by, in response to identifying a first edge is traversed more than once, reducing a number of times the first edge is traversed in the routing solution. (Yaqub [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaches of Ananthanarayanan/Hocquette/Huneycutt with the teachings of Yaqub since “In business and as is used in this disclosure, the "last mile" refers to the process of getting a deliverable (a service or product, e.g.) to a final customer or consumer (e.g. a package from a distribution center to a customer)…Though a flood of new technologies and services have cropped up in the past 10 years promising to streamline companies' supply chains, few solutions have sufficiently addressed the last mile delivery problem. Given the performance efficiency expected by the customers, versus cost-sensitiveness of the last mile, delivery agencies are quite logically seeking ways to reduce costs precisely at the distribution end. Thus there is a need to search for efficient delivery methods, rendering lower delivery costs, minimum delivery time, employing less number of carriers, and yet offer better service to customers.” (Yaqub [0004]-[0005])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628